679 P.2d 1095 (1983)
The PEOPLE of the State of Colorado, Plaintiff-Appellee,
v.
William W. GODWIN, Defendant-Appellant.
No. 82CA0946.
Colorado Court of Appeals, Div. III.
September 29, 1983.
Rehearing Denied November 10, 1983.
Certiorari Denied April 23, 1984.
J.D. MacFarlane, Atty. Gen., Charles B. Howe, Deputy Atty. Gen., Joel W. Cantrick, Sp. Asst. Atty. Gen., Maureen Phelan, Asst. Atty. Gen., Denver, for plaintiff-appellee.
John J. Gibbons, Denver, for defendant-appellant.
KELLY, Judge.
Defendant, William Godwin, was convicted by a jury of manslaughter in the shooting death of his wife. At the time of sentencing Godwin introduced considerable evidence establishing his good character and requested a probationary sentence. After expressly considering all the circumstances and available evidence, the trial court sentenced Godwin to a term of two and one-half years. On appeal Godwin argues that the trial court abused its discretion in refusing to grant a probationary sentence and seeks appellate review of that decision and a remand for reconsideration. We dismiss the appeal.
Appellate review of trial court judgments granting or denying probation is statutorily proscribed. Section 16-11-101, C.R.S.1973 (1978 Repl.Vol. 8), declares that: "The granting or denial of probation and the *1096 conditions of probation shall not be subject to appellate review unless probation is granted contrary to the provisions of this title." See also § 18-1-409, C.R.S.1973 (1978 Repl.Vol. 8); C.A.R. 4(c)(2)(IV). Hence, we may not review the denial of Godwin's application for probation.
Appeal dismissed.
BERMAN and TURSI, JJ., concur.